             Case 7:20-cr-00386-UA Document 10 Filed 07/29/20 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: 7/29/20
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                         SCHEDULING ORDER

         -against-
                                                                       7:20-CR-00386-UA
Nicolaus Wynberg
                                       Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled an Arraignment on an Indictment for 8/13/2020 at 3 pm before Magistrate
Judge Paul E. Davison. To access the conference, counsel should call 877-336-1839 and use access code
5999739. Members of the press and public may call the same number, but will not be permitted to speak
during the conference.

Dated: July 29, 2020
       White Plains, New York

                                                              SO ORDERED:

                                                              s/ PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
